Citation Nr: 0325628	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from April 1970 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in August 2000.  The case was remanded 
by the Board in June 2003.  The claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include major depression is not part of the present appeal.  
However, as the veteran has indicated that he seeks service 
connection for these issues, they are referred to the RO for 
appropriate action.  

FINDING OF FACT

There is no documented stressor supporting medical evidence 
demonstrating that the veteran has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in a letter furnished to the appellant and his 
representative in June 2003.  He was also provided a 
Supplemental Statements of the Case (SSOC) in July 2003.  
Moreover, it appears from the contentions and arguments 
presented by the appellant that he is fully aware of the 
relevant law and evidence germane to his claim at issue on 
appeal, and is aware, as well, of the responsibilities that 
both he and VA share with respect to the development of the 
claims.  The VCAA-notice letter of June 2003 informed him 
what evidence VA had  and information VA would be obtaining, 
and explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  It also contained a 
stressor questionnaire.  An unanswered letter to the veteran 
dated in March 2000 had also requested stressor information.  
The SSOC informed the veteran of the actual laws and 
regulations pertinent to the claim.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, the appellant has 
indicated he had specific treatment for PTSD.  Those records 
have been obtained.  The appellant has not referenced any 
additional unobtained evidence that might aid his appeal or 
that might be pertinent to his claim.  The duty to assist 
also includes, when appropriate, the duty to conduct a 
medical examination of the claimant.  In this case, the RO 
provided the appellant a VA compensation examination in April 
2003.  

Finally, the Board notes that the VCAA notification letter 
sent to the appellant, in conjunction with the earlier letter 
and the statement of the case, along with the supplemental 
statement of the case, essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, while one year 
has not passed since the June 2003 notice letter, which did 
expressly notify the appellant that he had one year to submit 
the requested information and/or evidence, but preferably 
within 30 days, in compliance with 38 U.S.C.A. § 5103(b), 
more than one year has passed since the initial request for 
pertinent information, which essentially began in March 2000.  
The appellant had more than ample time to submit additional 
evidence.  The documents together provided pertinent law and 
addressed all evidence presented in the claim.  It is clear 
that the claimant has nothing further to submit, and 
adjudication of his claim can proceed.

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examination concerning the 
claim, it appears that VA has done everything reasonably 
possible to assist the appellant.  Further delay of the 
appellate review of this case by the Board would serve no 
useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

II.  Legal Criteria for Service Connection for PTSD

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

PTSD claims require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2002).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2002); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

The veteran's service personnel records reflect he was an SF3 
in the Navy.  Vietnam service has been confirmed.  He was 
assigned to the USS Garrett County LST in January 1971, and 
he was separated from service in November 1971.  The records 
show that he joined an exemption program in October 1971, and 
was transferred to a Navy drug rehabilitation program in 
October 1971, and was discharged the following month.  He was 
also diagnosed in service as having an immature personality.  
He reported in service that he had been in legal trouble 
before service and that he had joined the service to escape 
probation.  His duties were described as a ship fitter.  He 
earned a National Defense Service Medal.  Thus the record 
does not show that the veteran engaged in combat with the 
enemy.  The record must contain service records or other 
credible evidence corroborating the stressor.  In fact, the 
veteran alleges that his stressors involve events related to 
duty on the Garrett County, being in hazardous river patrols 
in "brown water" and having close combat with the 
Vietnamese.  However, the record does not support his 
description of events, and the veteran has not provided 
sufficient information of such specificity that the VA can 
verify his contentions.  He did not respond  to 
correspondence in March 2000 requesting additional 
information about his claimed stressor.  The VA, as such, has 
been unable to verify any of the alleged stressors.  The 
information provided by the veteran is insufficient and 
simply too vague to allow for a search of archived military 
records.  Further, the VA examination and social and 
industrial survey fails to show a diagnosis of PTSD.  Thus, 
even though there is a report of PTSD in a treatment record, 
as will be explained further, the preponderance of the 
evidence is against the claim.  

The veteran indicated in his claim, filed in February 2000, 
that he has what he believes are many symptoms and 
manifestations of PTSD.  He noted that he had a drinking 
problem in service, that he has been married multiple times 
since service, that he is now easily irritated, and that he 
keeps a loaded gun around the house.  Private treatment 
records show a prescription for Paxil in 1996 from Dr. Sheel, 
a family doctor who was treating the veteran for numerous 
medical problems, but no diagnosis of PTSD.  Treatment 
records from the VA show that the veteran reported being in 
Vietnam for 8 months.  His boat was overrun on one occasion 
and there were 30 civilian casualties.  The veteran failed, 
as mentioned previously, to return a letter from VA dated in 
March 2000 which would have furthered the prospects of 
enabling the VA to obtain verification of the incident.  

VA treatment records dated from January through March 2000 
include an evaluation which included the veteran's reported 
history in Vietnam.  The examiner made the following 
diagnoses:  Axis 1:  Recurrent depression versus bipolar 
disorder, 2. PTSD, 3. Remote history of alcoholism, 4. Family 
discord.  A follow-up treatment note in March 2000 showed 
that the veteran reported a stressor of almost cutting off 
the arm of a child who stole his wallet and being frightened 
about being sent to Vietnam in the first place.  He also 
reported this incident in his VA form 9, but he did not give 
any dates or other means of verification.  Additional 
counseling records dated in 2000 addressed current marital 
discord and related issues.  

The veteran underwent a psychological evaluation and a social 
and industrial survey in April 2003.  The social survey 
showed that the veteran reported serving aboard the Garrett 
County from October 1970 to April or May 1971.  He reported 
that he was a rebellious youth who entered the Navy after 
being charged with being an incorrigible youth.  He joined 
the Navy at the urging of a judge and his parents.  He 
reported he was sent to Vietnam without the proper survival 
training.  He reported he was flown to Vietnam and put in 
Annapolis Barracks in Saigon before he was brought out to the 
ship.  He reported that the barracks was attacked with small 
arms fire while he was there.  One of the local children 
tried to steal his wallet in the dining hall and the veteran 
almost sliced his arm off.  He reported that the river patrol 
boat was under constant attack and the boat was overrun by 
civilians one time.  The veteran reported that he abused 
alcohol and other substances in Vietnam and following his 
time in Vietnam.  

The veteran reported in the survey that his stressors 
included Vietnam, family and job problems.  The veteran 
reported that a family doctor, Dr. Sheel, recognized PTSD in 
him years ago and prescribed medication.  

The PTSD assessment involved diagnostic testing and clinical 
interview and disclosed the following: As to Criterion A, the 
veteran's underlying stressor was that he felt under-trained 
for his Vietnam experience.  The examiner indicated that the 
veteran could not give specific dates which would allow his 
story to be verified, however.  As to the Criterion B, the 
examiner did not find evidence that the veteran was 
reexperiencing the experiences in Vietnam, as he reported no 
flashbacks, nightmares more than once a month perhaps, or 
unwanted memories.  As to Criterion C, there was no 
indication the veteran avoided stimulus related to Vietnam.  
The examiner did not believe the B or C criteria for PTSD 
were met.  Nor did the examiner find that the veteran met 
Criterion D related to hyperarousal in terms of intensity or 
frequency.  

In sum, the examiner did not believe the veteran's test 
results or clinical interview supported a diagnosis of PTSD.  
The examiner noted that though the veteran would like to view 
his service as the cause of his adjustment problems, they 
clearly existed prior to service.  The diagnosis was major 
depression.  

VA treatment records dated from 2001 to 2003 show treatment 
for current physical and emotional problems including anxiety 
and depression.  

The veteran submitted information on the USS Garrett County 
showing that this was a former LST but redesignated as a 
patrol craft tender and transferred to Vietnam in April 1971 
and that it earned seven battle stars for service in Vietnam.  

The veteran has not returned a stressor request letter.  The 
RO asked him to specifically list the names and times of 
stressor incidents, but there has been no response.  The 
veteran does not have a diagnosis of PTSD based upon verified 
stressors.  In this regard, in his VA form 9, the veteran 
elaborated at length about the upsetting nature of various 
aspects of his service experience.  He pointed out that when 
eventually assigned to the Garrett County, his duties 
involved repairing River Patrol Boats.  His VA form 9 was 
received in April 2001.  

The Board notes that the veteran was examined in 2000 but the 
stressors were not verified, and this the only favorable 
assessment was based upon the vague veteran's description of 
his stressors.  For VA purposes, a verified stressor is 
needed in this claim.  Although VA has attempted to assist 
the veteran in verifying the stressors, it has not been able 
to do so.  The Board notes in this regard that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  

In the absence of any verified stressor, the veteran fails to 
satisfy the a critical element of a claim for PTSD and his 
claim for service connection fails.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 137.  

Moreover, the current PTSD examination failed to yield a 
diagnosis of PTSD.  The veteran has indicated his belief that 
he was definitely in stressful situations in service.  The 
issue in this case ultimately rests upon verified stressors 
and interpretations of medical evidence and conclusions as to 
the veteran's correct diagnosis and whether it is based upon 
the verified stressors.  In the absence of proof that he was 
in combat, his lay statements alone cannot be sufficient 
proof of a stressor.  38 U.S.C.A. § 1154(b).  Further, even 
as to a diagnosis based upon a valid stressor, the veteran as 
a lay person, with no apparent medical expertise or training, 
is not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim, it is inapplicable.  See 38 U.S.C.A. § 
5107(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



